Citation Nr: 1636984	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-19 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for benign asbestos-related pleural disease.

2.  Entitlement to service connection for a respiratory disorder other than benign asbestos-related pleural disease, to include chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected asbestos-related pleural disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1958, October 1961 to October 1962, and November 1962 to November 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which continued a 10 percent rating for benign asbestos-related pleural disease and denied service connection for COPD as secondary to the benign asbestos-related pleural disease.

The Veteran was initially provided with a hearing before an Acting Veterans Law Judge in March 2014; however, through no fault of the Veteran, a transcript of that hearing is not available.  Accordingly, the Veteran was provided with a new hearing with the undersigned in June 2016, via videoconference.  A copy of that transcript is associated with the claims file.  Ordinarily, each VLJ who conducted a hearing must participate in the final determination of the claim.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2015); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  When, however, a second hearing is held because an official transcript of the original hearing is not available, a panel hearing is not necessary and Arneson is not implicated.  See 38 C.F.R. § 20.717; see also Chairman's Memorandum 01-11-10.  

The Board remanded the case for further development in June 2014 and January 2015.  The AOJ was instructed to obtain VA medical opinions on the severity of the benign asbestos-related pleural disease, and the nature and etiology of any other diagnosed respiratory disorder.  The Veteran subsequently was afforded VA respiratory conditions examinations in August 2014 and March 2015, and the examination reports are associated with the claims file.  The Board is satisfied that there has been substantial compliance with the remands' directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has a diagnosis of COPD, which is secondary to the service-connected benign asbestos-related pleural disease.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for COPD as secondary to the service-connected asbestos-related pleural disease have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  As the Board is granting the claim for service connection for COPD, this claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

With regard to the claim for an increased rating for benign asbestos-related pleural disease, the RO provided a notice letter to the Veteran in May 2009, prior to the adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim for an increased rating for benign asbestos-related pleural disease.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to the claim, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in May 2012, August 2014, and March 2015 to obtain medical evidence regarding the nature and severity of the benign asbestos-related pleural disease.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the severity of the benign asbestos-related pleural disease.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for benign asbestos-related pleural disease.

II.  Service Connection Claim

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Respiratory Disorder 
Other than Benign Asbestos-Related Pleural Disease

The Veteran contends that he has COPD, which is secondary to his service-connected benign asbestos-related pleural disease.  See the March 2012 supplemental claim for compensation; August 2012 notice of disagreement; June 2013 VA Form 9.

After careful review, the Board finds that service connection for COPD as secondary to the service-connected benign asbestos-related pleural disease is warranted.

In the March 2012 VA examination, the examiner indicated that the Veteran's only diagnosis was benign asbestos-related pleural disease.  The Veteran was not noted to have COPD or asthma.

In June 2012 treatment records from Dr. D.C., the Veteran was noted to have asthma and "slight changes suggestive of obstructive lung disease."  In March 2014 treatment records, he is noted to have COPD.  Dr. D.C. indicated that "it is known" that industrial exposures such as asbestos can lead to COPD, and that it was "possible" that the Veteran's industrial exposures were contributing to some worsening of the underlying COPD.

In the August 2014 VA examination, the examiner indicated that the Veteran had asthma and noted the June 2012 finding of "slight changes suggestive of obstructive lung disease," but also found that the examination did not confirm a finding of COPD.

In the March 2015 VA examination, the examiner noted that the Veteran had a diagnosis of COPD.  The VA examining physician indicated that he called the Veteran's pulmonologist, Dr. D.C., and "it became clear" that the Veteran has COPD, not asthma.  The examiner opined that the COPD is more likely than not the result of having long-standing asbestos-related pleural disease.  He indicated that Dr. D.C. stated that many non-smokers with asbestos-related pleural disease develop COPD, and that Dr. D.C. agreed that the Veteran's COPD is more likely than not resulting from his asbestos exposure in service.  The examiner noted, however, that it could not be determined that the COPD is "wholly separate" from the benign asbestos-related pleural disease without resorting to more speculation.

In the June 2016 Board hearing, the Veteran testified that he was diagnosed with asbestosis in 1966 and with COPD in 1971.  He asserted that is doctor told him the two diagnoses are related, and that if he did not have asbestosis the COPD would not bother him as much.

In sum, there is competent and credible evidence that the Veteran has a diagnosis of COPD, which secondary to his service-connected benign asbestos-related pleural disease.  The Veteran's private doctor, Dr. D.C., and the March 2015 VA examiner both concluded that the Veteran has a diagnosis of COPD, and the March 2015 VA examiner opined that it was more likely than not that the COPD resulted from the service-connected asbestos-related pleural disease.  Thus, there is at least "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," and the Board finds that this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, service connection for COPD, as secondary to benign asbestos-related pleural disease, is warranted.






ORDER

Service connection for COPD, as secondary to benign asbestos-related pleural disease, is granted.


REMAND

As discussed above, the Board has granted service connection for COPD as secondary to the service-connected benign asbestos-related pleural disease.  The Veteran's benign asbestos-related pleural disease is rated as 10 percent disabling under Diagnostic Code 6833.  COPD is addressed by Diagnostic Code 6604.

Notably, the Rating Schedule for respiratory diseases under 38 C.F.R. § 4.97, provides that both asbestos related pleural disease and COPD are evaluated based on the severity of findings from a pulmonary function tests (PFTs). See 38 C.F.R. § 4.97, Diagnostic Codes 6604 and 6833.  VA regulations provide that evaluations under Codes 6600 to 6817 and 6822 to 6847, for co-existing conditions, may not be combined with each other.  38 C.F.R. § 4.96 (a).  This reinforces the prohibition against pyramiding. 38 C.F.R. § 4.14.  Section 4.96(a) also provides that the assigned evaluation will be "under the diagnostic code which reflects the predominant disability."  The assigned rating may be elevated one level where the overall disability picture warrants such.  38 C.F.R. § 4.96 (a).

Accordingly, in light of the recent grant of service connection for COPD, the claim for an increased evaluation for the benign asbestos-related pleural disease should be deferred so the intertwined issue of COPD can be assigned a rating by the RO.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); 38 U.S.C. § 7104 (a) ("All questions in a matter which ... is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."); 38 C.F.R. § 20.101 (a).

Accordingly, the case is REMANDED for the following action:


Implement the grant of service connection for COPD as secondary to the benign asbestos-related pleural disease.  

After completing the above and any additional development deemed necessary, readjudicate the issue of entitlement to an increased evaluation for the benign asbestos-related pleural disease in appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided an appropriate period of time to respond before this case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


